DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 10-12, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2020/0341575 to Hsu et al. (Hsu).
As to claims 1 and 12, Hsu discloses a touch display panel, comprising: 
a substrate (Fig. 1; Para. 0068, 0071, first substrate, 110); 
a plurality of pixel electrodes disposed on the substrate in an array (Fig. 1-4; Para. 0067, pixel electrode, 190), wherein each of the pixel electrodes comprises a first trunk portion and a second trunk portion that are arranged intersecting with each other (Fig. 3; Para. 0082-0083, the pixel electrode 190 comprises a first main part 190a, a second main part 190b staggered with the first main part 190a and a plurality of branch parts 190c); 
a plurality of first touch electrodes disposed on the substrate along a first direction (Fig. 3; Para. 0083, read-out line RL of the touch structure TS can be overlapped with the first main part 190a of the pixel electrode 190), wherein each of the first touch electrodes is arranged correspondingly to the first trunk portion (Fig. 3; Para. 0083, read-out line RL of the touch structure TS can be overlapped with the first main part 190a of the pixel electrode 190); and 
a plurality of second touch electrodes disposed on the substrate along a second direction (Fig. 3; Para. 0079-0080, the second scan line SL2 of the touch structure TS are arranged in a second direction y), wherein each of the second touch electrodes is arranged correspondingly to the second trunk portion (Fig. 3; Para. 0079-0080, the second scan line SL2 of the touch structure TS are arranged in a second direction y).  
As to claim 12, Hsu additionally discloses a display device, comprising a touch display panel (Fig. 1-4, Para. 0062, touch display apparatus, 10).

As to claims 7 and 18, Hsu discloses the touch display panel of claim 1, wherein the touch display panel further comprises a plurality of data lines arranged along the first direction (Fig. 3; Para. 0067, data line, DL) and a plurality of scan lines arranged along the second direction (Fig. 3; Para. 0067, 0079-0080, first scan line, SL1); 
wherein the first touch electrodes and the data lines are arranged in a same layer (Fig. 4; Para, 0067, first end, 171a, is connected to the data line, DL; Para. 0064, first end, 172a, is connected to the read-out line, RL), and the second touch electrodes and the scan lines are arranged in a same layer (Fig. 4; Para. 0063-0064, 0067, control ends, 141 and 142, which are connected to the first and second scan lines).  

As to claim 10, Hsu discloses the touch display panel of claim 1, wherein the first touch electrodes and the second touch electrodes are made of a material comprising any one kind of copper, aluminum, silver, or molybdenum (Para. 0072, a transparent conductive layer including a metal oxide such as an indium tin oxide, an indium zinc oxide, an aluminum tin oxide, an aluminum zinc oxide, an indium germanium zinc oxide, other appropriate oxides, or a stack layer of the at least two oxides).  

As to claim 11, Hsu discloses the touch display panel of claim 1, wherein the first trunk portion located in a same row is arranged correspondingly to one of the first touch electrodes, and the second trunk portion located in a same column is arranged correspondingly to one of the second touch electrodes (Fig. 3).  

Allowable Subject Matter
Claims 2-6, 8, 9, 13-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/           Examiner, Art Unit 2626